DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.

Status of Rejections
The rejection of claim 10 is obviated by applicant’s cancellation. 
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are presented in view of applicant’s amendments.

Claims 1-9 and 11-14 are pending and under consideration for this Office Action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US 2002/0195455 A1).

Claim 1: Takahashi discloses a lipseal (O-ring, see e.g. #20 on Fig 3 of Takahashi), comprising: an elastomeric support edge comprising a protruding portion that extends upward (see e.g. #23a and #23b on Fig 14-17 of Takahashi), the protruding portion comprising multiple ring-shaped protrusions(see e.g. #20 on Fig 3 and #23a and #23b on Fig 14-17 of Takahashi), wherein the protruding portion is deformable upon compression (see e.g. #23a and #23b on Fig 14 of Takahashi) and uppermost tips of at least two of the ring-shaped protrusions are vertically displaced from each other relative to a direction perpendicular to a radial direction of the ring-shaped protrusions absent deformation (see e.g. #23a and #23b on Fig 15 of Takahashi), wherein the at least two ring-shaped protrusions are radially adjacent to one another (see e.g. #23a and #23b on Fig 15 of Takahashi) and form sealing contact surfaces with a substrate upon compression by the substrate (see e.g. #23a and #23b on Fig 14 of Takahashi).

Claim 5: Takahashi discloses that the elastomeric support edge comprises a substantially flat portion radially inward of the protruding portion (see e.g. the flat portion between #23a and #23b and the flat portion to the right of #23b on Fig 16 of Takahashi).

Claim 6: The claimed invention is drawn to a lipseal, which Takahashi discloses (see rejection of claim 5 above). The limitation claiming “a top surface of the substantially flat portion is configured to receive an electrical contact element that contacts a substrate in a peripheral region of the substrate when the protruding portion is compressed by the substrate so that the electrical contact element is in electrical connection with the substrate” is an intended use/function of the lipseal. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Therefore the lipseal of Takahashi would be capable of receiving an electrical contact element that contacts a substrate in a peripheral region of the substrate when the protruding portion is compressed by the substrate so that the electrical contact element is in electrical connection with the substrate.

Claim 7: The claimed invention is drawn to a lipseal, which Takahashi discloses (see rejection of claim 5 above). The limitations of claim 7 is drawn to an intended use/function for the lipseal where an electrical contact element is structurally integrated with at least the substantially flat portion of the elastomeric support edge and comprises a first exposed portion which contacts the peripheral region of the substrate upon compression by the substrate. As discussed above for the rejection of claim 6, Takahaski teaches all the positively recited limitations required for the lipseal and would be capable of structurally integrating an electrical contact element. 

Claim 8: The claimed invention is drawn to a lipseal, which Takahashi discloses (see rejection of claim 5 above). The limitations of claim 8 is a limitation for a feature that is not part of the lipseal. 

Claim 9: Takahashi discloses an elastomeric upper portion positioned above the elastomeric support edge and radially inward of the protruding portion (see e.g. right side portion of #22 on Fig 16 of Takahashi). 

Claim 11: Takahashi discloses that each of the multiple ring-shaped protrusions of the protruding portion defines contacts a peripheral region of a substrate (see e.g. #23a and #23b on Fig 14 of Takahashi). The limitation “from which plating solution is excluded upon compression by the substrate” is an intended use/function for the lipseal. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 

Claim 12: Takahashi discloses the multiple ring-shaped protrusions define one or more gaps between the multiple ring-shaped protrusions (see e.g. #23a and #23b on Fig 15 of Takahashi). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi. 

Claim 2: Takahashi does not explicitly teach that the uppermost tips of the multiple ring-shaped protrusions are radially separated from one another by at least about 0.005 inches. However, Takahashi shows the distance between the two tips is a function of 

Claim 3: Takahashi does not explicitly teach that the uppermost tips of the multiple ring-shaped protrusions are radially separated from one another by at least about 0.01 inches. However, Takahashi shows the distance between the two tips is a function of the relative size and area of the portion being sealed (see e.g. #23a and #23b on Fig 14 of Takahashi). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the lipseal of the Yoshioka by adjusting distance between the tips based on the relative size and area of the portion being sealed to ensure proper sealing. 

Claim 4: Takahashi does not explicitly teach that the uppermost tips of the multiple ring-shaped protrusions are vertically displaced from each other relative to the direction perpendicular to the radial direction of the ring-shaped protrusions by a distance between about 0.001 inches and about 0.004 inches. However, Takahashi teaches that h2 > h1 so that the seal can smoothly fit (see e.g. [0073] of Takaashi). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the lipseal of the Yoshioka by adjusting vertical displacement of the protrusions to get the desired h2 > h1 relationship to ensure a smooth fit. 

Claim 14: Takahashi discloses that the uppermost tips of at least three of the ring-shaped protrusions (see e.g. #23a, #24b, and #27 on Fig 12 of Takahashi) are vertically displaced from each other relative to the direction perpendicular to the radial direction of the ring-shaped protrusions absent deformation (see e.g. #23a, #24b, and #27 on Fig 14 and Fig 15 of Takahashi). Furthermore, Takahashi teaches using a plurality of protrusions (see e.g. [0017] and [0049] of Takahashi). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the lipseal of Takahaski by adjusting the number of protrusions to get the desired sealing and fit. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Nakada et al (US 2005/0023149 A1).

Claim 13: Yoshioka does not explicitly teach that the elastomeric support edge comprises silicone. Nakada teaches that silicone rubber is a suitable material for seal rings (see e.g. [0025] of Nakada). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the lipseal of Takahashi so that the elastomeric support edge comprises silicone as taught in Nakada because Nakada teaches silicone rubber is a suitable material for seal rings. MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

 Response to Arguments
Applicant’s arguments filed with respect to the rejection(s) of the claim(s) under 35 USC 102 over Yoshioka have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795